NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: June 22, 2022


                     S22A0591. COPELAND v. THE STATE.


       WARREN, Justice.

       Ladarrwin Davion Copeland was convicted of malice murder

and other crimes in connection with the shooting deaths of Timothy

Rodgers and Ricky Johnson. 1 On appeal, Copeland contends that


       1Rodgers and Johnson were killed on January 28, 2017. On May 10,
2017, a Gwinnett County grand jury indicted Copeland for two counts each of
malice murder, felony murder, and aggravated assault, and one count each of
possession of a firearm during the commission of a felony and possession of a
firearm by a convicted felon. At a trial from September 9 to 13, 2019, a jury
found Copeland guilty on all counts. On September 20, 2019, the trial court
imposed concurrent sentences of life in prison without the possibility of parole
for the malice murder counts, a concurrent term of five years for possession of
a firearm during the commission of a felony, and a consecutive term of five
years for possession of a firearm by a convicted felon. The remaining counts
were merged or vacated by operation of law. Copeland timely filed a motion
for new trial on October 1, 2019, which he amended through new counsel on
September 7, 2021. The trial court denied the amended motion on November
12, 2021. Copeland timely filed a notice of appeal on December 7, 2021. The
trial court amended the sentence on December 13, 2021, nunc pro tunc to
September 13, 2019. The only change from the September 20, 2019 sentence
was to make the five-year term for possession of a firearm during the
commission of a felony consecutive rather than concurrent. See OCGA § 16-
the trial court lacked jurisdiction to try his case, that the evidence

was insufficient to sustain his convictions, and that the trial court

erred in denying his motion to suppress evidence related to the

search of his cell phone records. Seeing no error, we affirm.

      1.    Copeland first contends that the trial court lacked

jurisdiction to try his case because he had filed a pro se notice of

appeal before his trial, and the remittitur from this Court was not

filed in the trial court until after the conclusion of the trial. We

disagree.

      A criminal defendant’s “pretrial notice of appeal, if effective,

. . . deprive[s] the trial court of jurisdiction to try [him] until his

appeal [i]s resolved and the trial court receive[s] and file[s] the

remittitur from the appellate court.” Tolbert v. Toole, 296 Ga. 357,


11-106 (b) (requiring the five-year sentence for that crime “to run consecutively
to any other sentence which the person has received”); Parrott v. State, 312 Ga.
580, 582 (864 SE2d 80) (2021) (“A trial judge has the authority to correct a void
sentence at any time, and a sentence is void if the court imposes punishment
that the law does not allow.”) (citations and punctuation omitted); Hartman v.
State, 266 Ga. 613, 615 (469 SE2d 163) (1996) (approving trial court’s
amendment of void concurrent sentence that was contrary to OCGA § 16-11-
106 (b), so that it would conform to the law and run consecutively instead). The
case was docketed in this Court to the April 2022 term and submitted for a
decision on the briefs.
                                       2
360 (767 SE2d 24) (2014).        However, “[a] criminal defendant in

Georgia does not have the right to represent himself and also be

represented by an attorney, and pro se filings by represented parties

are therefore unauthorized and without effect.” Id. at 363 (citation

and punctuation omitted).

     That is what happened here when Copeland filed a pro se

notice of appeal when he was still represented by counsel. Indeed,

this Court dismissed Copeland’s pro se pre-trial appeal on the

ground that, “because he was represented by legal counsel at the

time his notice of appeal was filed, his notice of appeal [was] a legal

nullity.” Copeland’s pro se notice of appeal therefore had no legal

effect and did not divest the trial court of jurisdiction to try his case.

See Tolbert, 296 Ga. at 363 (“Tolbert’s pro se notice of appeal, filed

when the record indicates that he was represented by counsel, had

no legal effect and thus did not divest the trial court of jurisdiction

to try him.”).2


     2 Copeland argues that Tolbert is distinguishable because the record in
that case was never prepared and transmitted to the appellate court. But the

                                     3
     2.   Having resolved the threshold jurisdictional question

Copeland raised, we now turn to his enumerations of error about the

merits of his case and first examine the sufficiency of the evidence.

Viewed in the light most favorable to the verdicts, the evidence

presented at Copeland’s trial showed the following. In the early

morning hours of January 28, 2017, both Rodgers and Johnson were

killed with a .32-caliber handgun at a motel in Gwinnett County.

The only eyewitness, Nikita Riley, was Copeland’s girlfriend and

Rodgers’s ex-girlfriend. She testified as follows: Although Riley and

Rodgers were no longer in a romantic relationship, Riley would

receive mail for Rodgers and stayed in contact with him. Rodgers

was often verbally abusive towards Riley, and when Copeland would

answer Rodgers’s calls to Riley, Copeland and Rodgers would argue.

     On the night of the shootings, Rodgers repeatedly called Riley

because she had received his medication in the mail and he wanted

her to bring it to him. At one point, Copeland answered Riley’s


effectiveness of a notice of appeal does not depend on whether it has been
docketed in this Court or whether the record has been transmitted to this
Court.
                                    4
phone and argued with Rodgers. After the phone call, Copeland told

Riley: “Don’t ever let nobody get comfortable disrespecting you.”

Later, Copeland drove Riley in his blue van to the motel where

Rodgers was staying.

     After arriving at the motel, Riley knocked on Rodgers’s door,

not realizing that Copeland had followed her to the door. Johnson,

who was an employee of Rodgers, opened the door. Copeland shot

Johnson once and then pushed Riley into the motel room. Johnson

stumbled out to the parking lot, where he fell face down and died

from the gunshot wound. Once inside the motel room, Copeland shot

Rodgers four times, killing him.

     From about 1:45 to 2:00 a.m. on January 28, 2017, the motel

resident in the room above Rodgers heard a man and a woman

arguing outside of the motel, and then heard a “thud” followed by a

woman’s scream.    Around the same time, some people in a car

driving through the parking lot of the motel saw Johnson’s body

lying in the parking lot.      After dropping someone off and

approaching the body, they were cut off by a blue vehicle with

                                   5
unusual headlights that was exiting the parking lot.

     According to Riley, she did not know that Copeland was going

to shoot the victims.    As she and Copeland fled the scene in

Copeland’s blue van, Riley asked Copeland if he was going to kill

her, and he said he was not. Riley was scared but did not call the

police because she was under the influence of drugs at the time and

both she and Copeland had been drinking. The two drove to Riley’s

cousin’s home. Riley began crying and became very upset and told

her cousin that Copeland and Rodgers “got into a fight.”

     The cell phones of both victims were recovered at the scene of

the crimes. Investigators later extracted data from the cell phones

of Riley, Rodgers, Johnson, and Copeland, and obtained related

phone records and cell-site location data from cellular providers.

That information demonstrated that Riley’s and Copeland’s phones

were in the same area before the crimes occurred, were in the area

of the crimes around the time they occurred, and were also near one

another afterwards; that the last phone call to Rodgers’s phone was

from Riley’s phone; and that prior to the murders, Riley and Rodgers

                                 6
were exchanging messages about Riley bringing Rodgers his

medicine and mail.

     Copeland was taken into custody, told police that he drove a

blue van, and admitted that he knew who Rodgers was. However,

Copeland denied any involvement in or knowledge of the murders.

      Copeland’s argument regarding evidentiary sufficiency is

confusing because he appears to conflate the test for constitutional

sufficiency of the evidence with the statutory requirement that

accomplice testimony must be corroborated to sustain a conviction.

Specifically, Copeland asserts that “the evidence adduced at trial

was insufficient to enable a rational trier of fact to find Appellant

guilty beyond a reasonable doubt” of the murders and related

offenses. But the primary thrust of his argument appears to be that

the testimony of Riley, as an alleged co-conspirator or party to the

crimes, lacked the “necessary corroboration.”

     When evaluating a challenge to the sufficiency of the evidence

as a matter of federal constitutional due process under Jackson v.

Virginia, 443 U.S. 307, 318-319 (99 SCt 2781, 61 LE2d 560) (1979),

                                 7
we view the evidence presented at trial in the light most favorable

to the verdicts and ask whether any rational trier of fact could have

found the defendant guilty beyond a reasonable doubt of the crimes

for which he was convicted. See Butler v. State, ___ Ga. ___, ___

(Case No. S22A0317, 2022 WL 1309048, at *3, May 3, 2022). In so

doing, “[w]e leave to the trier of fact the resolution of conflicts or

inconsistencies in the evidence, credibility of witnesses, and

reasonable inferences to be derived from the facts, and we do not

reweigh the evidence.”    Id. (citations and punctuation omitted).

“When we consider the legal sufficiency of the evidence under

Jackson v. Virginia, we consider all the evidence presented at trial,

without regard to whether some of that evidence might have been

improperly admitted.” Collins v. State, 312 Ga. 727, 733-734 (864

SE2d 85) (2021) (citation and punctuation omitted).

     Under Georgia statutory law, “[t]he testimony of an accomplice

must be corroborated to sustain a felony conviction.” Yarn v. State,

305 Ga. 421, 423 (826 SE2d 1) (2019) (citing OCGA § 24-14-8). Just

as with our evaluation of the sufficiency of the evidence as a matter

                                  8
of constitutional due process, “in considering sufficiency of the

corroboration of an accomplice’s testimony, we must consider all the

evidence admitted by the trial court, regardless of whether that

evidence was admitted erroneously.” State v. Thomas, 311 Ga. 407,

420 (858 SE2d 52) (2021) (citation and punctuation omitted).

      “[A]lthough Georgia law requires independent corroboration of

an accomplice’s testimony to secure a conviction, federal law does

not require such corroboration and, thus, a failure to corroborate

accomplice testimony does not offend constitutional due process.”

Goodman v. State, ___ Ga. ___, ___ (Case No. S22A0306, 2022 WL

1547714, at *4, May 17, 2022) (citation and punctuation omitted).

Moreover, if the evidence “would have authorized a properly

instructed jury to find that a witness was not an accomplice, that

finding would eliminate the need for corroboration under OCGA

§ 24-14-8, and the witness’ testimony alone could be sufficient to

convict.” Johnson v. State, 311 Ga. 221, 223 (857 SE2d 463) (2021)

(emphasis in original). In deciding the issue of whether a witness is

an accomplice, it is “for the jury to determine the credibility of the

                                  9
witnesses and to resolve any conflicts or inconsistencies in the

evidence.” Id. at 224.

     With respect to the sufficiency of the evidence, we reject

Copeland’s arguments.      Although he argues that no physical

evidence connected him to the murders other than the evidence of

his cell phone data that is the subject of his remaining enumeration

of error, we need not exclude that evidence from our sufficiency

analysis even if he is correct that it was improperly admitted. See

Collins, 312 Ga. at 733-734.          Copeland also attacks Riley’s

credibility, arguing that she was a party to the crimes, was subjected

to lengthy police questioning, and gave equivocal testimony as to

whether the State had promised her anything in exchange for her

testimony. But questions about Riley’s credibility were for the jury

to decide. See Butler, ___ Ga. at ___ (2022 WL 1309048, at *3). We

conclude that the evidence presented at trial and summarized

above, when viewed in the light most favorable to the verdicts, was

sufficient as a matter of constitutional due process to authorize a

rational jury to find Copeland guilty beyond a reasonable doubt of

                                 10
the crimes for which he was convicted. See Jackson, 443 U.S. at 319.

     With respect to Georgia’s statutory requirement that the

testimony of an accomplice be corroborated to sustain a felony

conviction, even assuming (without deciding) that the evidence

could have supported a finding that Riley was an accomplice, the

evidence also authorized the jury to find that she was not an

accomplice. Any issues about Riley’s credibility that might have

affected the finding of whether she was an accomplice were for the

jury to decide. See Johnson, 311 Ga. at 224. The jury—having been

given the pattern jury instructions on accomplice corroboration,

including the charge that “[w]hether or not any witness in this case

was an accomplice is a question for you to determine from the

evidence in this case”—was authorized to credit Riley’s own

testimony that she did not know Copeland would shoot the victims

and that she was afraid he might shoot her, too. That testimony was

sufficient to authorize the jury to find that Riley was not an

accomplice and that her testimony did not need to be corroborated

under OCGA § 24-14-8. See Fisher v. State, 309 Ga. 814, 819 (848

                                11
SE2d 434) (2020) (“The properly charged jury was authorized to

credit [the] testimony [of the only witness to identify Appellant as

the shooter] that [the witness] had no prior knowledge that

Appellant would shoot or kill [the victim] and that [the witness]

drove Appellant away from the shooting out of fear that Appellant

might shoot him too.        The jury could thus determine that [the

witness] was not an accomplice and that his testimony did not need

to   be   corroborated.”)    (emphasis   in   original).   Copeland’s

enumeration therefore fails.

     3. Copeland contends that the trial court erred in denying his

motion to suppress evidence obtained from a search of his cell phone

records, including “cell-site location information” and “geolocation

information.”    The affidavit supporting the application for the

warrant that authorized the search, Copeland argues, lacked a

sufficient factual basis to constitute probable cause. We disagree.

     In determining whether probable cause exists to issue a search

warrant, the magistrate’s task “is simply to make a practical,

common-sense decision whether, given all the circumstances set

                                   12
forth in the affidavit before him, there is a fair probability that

contraband or evidence of a crime will be found in a particular

place.” Johnson v. State, 310 Ga. 685, 694 (853 SE2d 635) (2021)

(citation and punctuation omitted). “The test for probable cause is

not a hypertechnical one to be employed by legal technicians, but is

based on the factual and practical considerations of everyday life.”

Young v. State, 309 Ga. 529, 540 (847 SE2d 347) (2020) (citation and

punctuation omitted).     “On appellate review, our duty is to

determine if the magistrate had a ‘substantial basis’ for concluding

that probable cause existed to issue the search warrant.” Johnson,

310 Ga. at 694 (citation and punctuation omitted). The decision of a

magistrate “to issue a search warrant based on a finding of probable

cause is entitled to substantial deference by a reviewing court[,] and

even doubtful cases should be resolved in favor of upholding a

magistrate’s determination that a warrant is proper.” Young, 309

Ga. at 541 (citation and punctuation omitted). “The probable cause

test requires only a fair probability—less than a certainty but more

than a mere suspicion of possibility—which by no means is to be

                                 13
equated with proof by even so much as a preponderance of the

evidence.” Id. (citation and punctuation omitted).

     In the affidavit at issue here, Detective Justin Hipps attested

as follows: cell phones belonging to both victims were recovered at

the scene of the shooting. Detective Hipps called the last outgoing

number from Rodgers’s phone and reached Riley, whom Rodgers’s

family identified as Rodgers’s ex-girlfriend. After Riley agreed to an

interview with Detective Hipps but failed to show up or answer her

phone again, and after Detective Hipps received a tip that Riley’s

boyfriend committed the homicides, another detective analyzed

Riley’s phone records. That detective determined, through social

media and a records check, that the most-called number (370 times

in one month) belonged to Copeland, and that Riley had called

Copeland before and after the shootings.        An investigation of

Copeland revealed that he was on probation and had an active

warrant for his arrest. A location check of Riley’s phone showed that

it “pinged” during and after the homicides at the same location as

the homicides, and it later became stationary in the same area as

                                 14
Copeland’s address. When Detective Hipps would attempt to call

Riley following the scheduled interview that she missed, the call

would go straight to voicemail, and he was unable to locate her “in

the two known locations where she live[d].” Believing that Riley was

“on the run” and had discontinued use of her cell phone, Detective

Hipps requested Copeland’s phone records because he believed that

Riley, in the likely circumstance that she had obtained a new phone,

would still be in contact with Copeland based on their frequent

cellular communications and Detective Hipps would be able to

identify Riley’s new number from Copeland’s phone records.

     Copeland argues that the affidavit supporting the application

for a search warrant showed nothing more than a call to Riley from

Rodgers within an hour before his death, an anonymous tip that an

unknown boyfriend of Riley’s was involved in the murders, and a

high volume of calls between Riley and Copeland. Based on the

totality of the circumstances set forth in the affidavit, however, the

magistrate was authorized to conclude that the facts stated in the

affidavit linked Riley to one of the murder victims both before and

                                 15
around the time of the shootings, showed that she likely was evading

the detective investigating the murders, closely linked Copeland’s

cell phone to Riley’s cell phone through frequent contacts that

included calls before and after the murders, and placed Riley and

Copeland in the same area as Copeland’s house after the murders.

The magistrate could infer from all of these circumstances a fair

probability that Copeland’s cell phone records contained updated

contact information for Riley, as well as additional information

about Copeland’s contacts with her around the time of the crimes,

which would lead to evidence relevant to the murders. See Prince v.

State, 295 Ga. 788, 792-793 (764 SE2d 362) (2014) (holding that

probable cause to search the defendant’s house was established by

information in affidavit that items belonging to the defendant’s

girlfriend were found near the murder victim’s body, that a minivan

matching the description of the girlfriend’s minivan was near the

crime scene before the body was discovered, that she left the state

with the defendant after learning that investigators wanted to

question her, and that she was at the defendant’s house on the night

                                16
of the murder and let him use her van). The “magistrate had a

substantial basis for concluding that probable cause” therefore

existed to issue the search warrant for Copeland’s cell phone

records. Johnson, 310 Ga. at 694 (citation and punctuation omitted).

     Judgment affirmed. All the Justices concur.




                                17